Citation Nr: 0001508	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-41 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from March 1948 to 
August 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed. 

The present appeal arises from a December 1995 rating action 
in which the RO denied the veteran an increased (compensable) 
rating for left ear hearing loss.  The effective date of the 
grant of service connection was June 1995.  The veteran filed 
an NOD in August 1996, and the RO issued an SOC the same 
month.  The veteran filed a substantive appeal in September 
1996.  In March 1997, the veteran testified before a hearing 
officer at the VARO in Columbia.  A supplemental statement of 
the case (SSOC) was issued that same month.  The veteran's 
appeal subsequently came before the Board, which, in a 
November 1998 decision, remanded the appeal to the RO for 
additional development.  An SSOC was issued in April 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2. Upon VA examination conducted in March 1999, the veteran's 
hearing acuity in his left ear was manifested by an 
average pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz of 58 decibels (dB), and speech discrimination 
ability was 84 percent.  

3. Application of the puretone average and speech 
discrimination scores to table VI results in the 
designation of (III) for the left ear, which, when applied 
to table VII, results in a percentage evaluation for 
hearing impairment of zero percent (i.e., noncompensable).

4. The test findings for hearing loss in the left ear do not 
show findings indicative of a compensable level of 
disability, at any time since the date of the initial 
claim based upon hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met at any time since the filing of the 
claim for service connection, under either the rating 
criteria in effect prior to, or the rating criteria in effect 
on and after June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Codes 6100-6110 (1998 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in July 1968, the 
veteran was medically examined for purposes of separating 
from active service.  Upon audiometric testing, pure tone 
thresholds, in decibels, were reported, in box 71 of the 
Report of Medical Examination form, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
0
10
40
25
35

In box 74 of the Report of Medical Examination form, it was 
noted, "#71 Hearing loss, lt [left] ear.  NCD [not 
considered disqualifying]."  

In June 1995, the veteran filed a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he claimed 
service connection for tinnitus and for hearing loss of the 
left ear.  

In August 1995, the veteran was medically examined for VA 
purposes.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
50
50
LEFT
25
40
60
55
55

The average puretone thresholds, in the range from 1000 to 
4000 cycles per second (hertz, or Hz), were 44 on the right 
and 53 on the left.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 92 
percent in the left ear.  The veteran denied the presence of 
tinnitus, and the examiner's summary noted mild to moderate 
bilateral sensorineural hearing loss.  

In an August 1995 rating action, the RO service connected the 
veteran for left ear hearing loss.  The veteran's claim for 
service connection for tinnitus of the left ear was denied.  

In December 1995, the RO received additional service medical 
records pertaining to the veteran.  In a rating action that 
same month, the RO denied the veteran's claim for an 
increased (compensable) rating for left ear hearing loss.  

In August 1996, the veteran filed an NOD, in which he noted 
that he was disagreeing with the December 1995 rating action 
concerning his claim for "loss of hearing bilateral."  He 
also enclosed a copy of the above-described July 1968 service 
separation examination, and indicated his belief that it 
"disputes your V.A. audiology exam conducted on 8 Aug 95."  

In March 1997, the veteran testified before a hearing officer 
at the VARO in Columbia.  Under questioning he stated that, 
since 1995, the hearing in his left ear had become worse.  He 
reported that, in a crowded room, he could not hear people if 
they were speaking to him on his left side, although if they 
spoke in a raised voice he could make out some words.  The 
veteran further reported that he was not experiencing any 
pain in his left ear.  

In addition to his testimony, the veteran submitted evidence 
into the record at the hearing.  This consisted of a 
audiology examination, dated in March 1997, from Audiology 
Associates of Spartanburg.  The examiner, in this instance, 
charted the veteran's test results on a graph rather than 
recording them through numerical findings.  The hearing 
levels reported appear to be 25/40/40/50/55 decibels (right 
ear) and 30/45/65/60/65 decibels (left ear) (these 
interpretations are approximations from the graph), at the 
500/1000/2000/3000/4000 hertz levels.  It was noted that a 
three-frequency ANSI P/T average resulted in 35 dB HL 
[hearing loss] in the right ear, and 47 dB HL in the left.  
It appears those averages were computed using the threshold 
levels at 250, 500, and 1000 Hz.  Speech recognition scores 
were not recorded.  

Thereafter, following the Board's remand in November 1998, 
the veteran again underwent VA examination.  He reported that 
he suffered from bilateral hearing loss, left greater than 
the right, with his hearing most affected in crowds.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
50
No 
report
LEFT
30
45
60
65
60

The average puretone thresholds, in the range from 1000 to 
4000 cycles per second (hertz, or Hz), were 45 on the right 
and 58 on the left.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 84 
percent in the left ear.  The veteran additionally reported 
that he did not suffer from tinnitus.  The examiner's summary 
noted mild to moderate sensorineural hearing loss in the 
right ear, and a moderate to moderately severe sensorineural 
hearing loss in the left ear.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim, which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected left ear 
hearing loss is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

Before addressing the merits of this case, the Board notes 
that, during the pendency of the appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
were codified at 38 C.F.R. §§ 4.85-4.87a (1999).  The RO did 
not apply the revised criteria in its evaluation of the 
veteran's service-connected left ear hearing loss. 

In these circumstances where new regulations are promulgated, 
it is the usual practice to remand the issue to the RO to 
afford the appellant due process, in the sense that 
consideration is given to both the new and the old rating 
criteria by the RO in the first instance.  However, we are 
cognizant that the pertinent regulatory amendments did not 
result in any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating 
disability from a hearing loss disorder are identical.  See 
64 Fed. Reg. 25,202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  

Thus, where there has been no significant change in the 
substantive criteria directly affecting the appeal, the Board 
has determined that there is no prejudice to the appellant in 
proceeding to consider the issue.  A remand of the issue 
would only needlessly delay consideration of the appellant's 
claim, without any benefit to the appellant.  The Board 
further notes that the medical record is fully developed and 
the veteran has had ample opportunity to advance argument and 
evidence as to the functional limitations produced by his 
service-connected disability.  Accordingly, there is no 
prejudice in the Board reviewing the claim on the merits.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  Therefore, the 
Board will proceed with the analysis of the merits of the 
veteran's claim of an increased rating for left ear hearing 
loss. 

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  In reviewing this case, the 
Board must therefore evaluate the veteran's left ear hearing 
loss under both the old and current regulations to determine 
whether he is entitled to a compensable evaluation under 
either set of criteria.  In this case, neither set of rating 
criteria can be more favorable to the veteran's claim, since 
the criteria are essentially identical.  

We note that, in particular, under the new regulations, the 
title of Table VI was changed from "Numeric Designations of 
Hearing Impairment" (38 C.F.R. § 4.87 (1998)) to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination" (38 C.F.R. 
§ 4.85 (1999)).  Moreover, Table VII reflects that hearing 
loss is now rated under a single Code, that of Diagnostic 
Code 6100, regardless of the percentage of disability.  
Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds in the 
1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's or 
more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.  

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a) and (d) (1999).  

To evaluate the degree of disability for service-connected 
left ear hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet.App. 9 (1998); Lendenmann v. Principi, 3 Vet.App. 345, 
349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency
(I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

In this case, given that the veteran's impaired hearing is 
service connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I", subject to the provisions of 
38 C.F.R. § 3.383.  

In reviewing the evidence, we note that the veteran's most 
recent VA audiological evaluation, in March 1999, revealed an 
average puretone threshold hearing level of 58 dB for the 
left ear, with a speech discrimination score of 84 percent.  
Application of these scores to table VI results in 
designation of "III" for the left ear.  When this 
designation of impaired efficiency is applied to table VII, 
with the right ear (the better ear), designated "I", the 
percentage evaluation for hearing impairment is zero percent, 
i.e., noncompensable, under Diagnostic Code 6100.  

The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  We find, however, that the 
most recent evidence does not reflect puretone thresholds in 
the 1000, 2000, 3000, and 4000 Hertz frequencies at 55 dB's 
or more; or a simultaneous puretone threshold of 30 dB or 
less at 1000 Hertz and a puretone threshold of 70 dB or more 
at 2000 Hertz.  

We observe that the current noncompensable (zero percent) 
disability rating has been in effect since the date of 
receipt of the veteran's original claim based upon hearing 
loss, i.e., June 1995.  The Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record in this case, we find that, 
at no time since the filing of the veteran's claim for 
service connection, in June 1995, has his left ear hearing 
loss been more disabling than as currently rated under this 
decision.

The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the current noncompensable rating for left ear hearing 
loss is appropriate.  



ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

